DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Examiner is withdrawing the claim objection based upon the cancelation of claim 10.

Drawings
The drawings are objected to because:
The drawings must show every feature of the invention specified in the claims.  Therefore, the limitations of claim 17 including the flexible printed circuit, the frame region, and the integrated circuit (IC) must be shown or the feature(s) canceled from the claim(s).  
No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the 

Specification
The disclosure is objected to because of the following informalities:
¶ 0035, needs to add “not shown” after the description of flexible printed circuit, the frame region, and the integrated circuit (IC).
Appropriate correction is required.

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4-7, and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1,
Claim 1 is indefinite because the support structure does not contain a lower range. The claim states “a thickness of the support structure is less than or equal to 5 µm”. This means that the support structure can have a thickness of zero (0) µm. Where the recited limitations permitted zero values, inclusion of the material or structure was not mandatory. (Emphasis added). See Minerals v. LLC, IPR2019-01603, 2020 WL 1286325, at *7; noting emphasis in original.(Patent Tr. & App. Bd. Mar. 17, 2020)(citing  In re Mochel, 470 F.2d at 639; where it was held that claim limitations that were sufficiently broad to include zero as a value are interpreted as including zero, and therefore the structure, step, or composition may be optionally omitted.).
Since the thickness of the support structure can be zero it appears that the support structure can be omitted from the claim. Since other limitations are dependent upon the support structure the metes and bounds of the claim are unknown. This is because if the support structure is omitted one of ordinary skill in the art would not know how the rest of the elements relate to each other. 
Regarding claim 1, 
Claim 1 is indefinite because  of the limitation “a minimum distance between the support structure and the sealants is greater than 200 µm.” This is an open ended range where the upper limit is not defined. This is important because the support structure can have a zero thickness, therefore, if the support structure is omitted because of its zero thickness then it would appear that this limitation would also be optional. Further, since the support structure can be omitted it would appear that this would allow for an infinite thickness. Still further, since the support structure can be omitted it would appear that one of ordinary skill in the art would not know, based upon the disclosure, what a permissible thickness is. As such, one of ordinary skill in the art would not know the metes and bounds of the claimed open-ended range.





Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-6, and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitao, Huo (CN 105489634 A) (by means of included machine translation) (“Sitao”), in view of Yeh et al. (US 2014/0184951 A1) (“Yeh”), in light of evidentiary reference Park et al. (US 2017/0155084 A1) (“Park”).

    PNG
    media_image1.png
    204
    615
    media_image1.png
    Greyscale

Regarding claim 1, Sitao teaches at least in figure 2A-C, and Examiner’s annotated figure 2C above:
a first substrate (A) and a second substrate (B) which are oppositely disposed (A and B are so disposed), and 
a touch circuit (G) located on a side, facing the second substrate, of the first substrate (G is so located in between A and B), 
wherein the touch circuit (G) comprises a first contact portion (C/I) and a third contact portion (E) located outside the first contact portion (C/I),

the second substrate (A) comprises a second contact portion (H) corresponding to the first contact portion (C/I); 
a contact pad (I) is disposed on a side, facing the first substrate (B), of the second contact portion (H); and 
wherein the display panel further comprises sealants (180/190) located on a side, facing the second substrate (A), of the third contact portion (E), and 
surfaces, facing the second substrate, of the sealants (surface of 180/190), are flush with a surface, facing the second substrate (A), of the first contact portion (C/I); 

Sitao does not teach:
a plurality of contact electrodes are disposed on a side, facing the second substrate, of the first contact portion; and 
The contact pad comprise a plurality of contact pads.
the contact pads are in direct contact connection with the contact electrodes; 
a support structure located on a side, facing the first substrate, of the first contact portion, in direct contact with the first substrate; 
a surface, facing the first substrate, of the support structure, is flush with the surface, facing the first substrate, of the third contact portion; 
an orthographic projection, on the first substrate, of the contact electrodes on the first contact portion is located inside an orthographic projection, on the first substrate, of the support structure; and 

a cross-sectional area of the support structure in a direction parallel to the first substrate is gradually decreased along a direction from the first substrate to the second substrate, 
a thickness of the sealants is 5µm, 
a thickness of the support structure is less than or equal to 5 µm; and 
a minimum distance between the support structure and the sealants is greater than 200 µm.

Yeh teaches at least in figures 1 and 2:
a plurality of contact electrodes (P1s/150s) are disposed on a side, facing the second substrate (141), of the first contact portion (where P1s/150s) are located); 
The contact pad (P2) comprise a plurality of contact pads (P2s).
a plurality of contact pads (P2s) are disposed on a side, facing the first substrate (110), of the second contact portion (where P2s are located); and 
the contact pads (P2s) are in direct contact connection with the contact electrodes (P1s/150s), 
a support structure (120) located on a side, facing the first substrate (141), of the first contact portion (120 is located on a side of P1s/150s);

It would have been obvious to one of ordinary skill in the art and combine the teachings of Yeh with Sitao and add the additional contact pads and contact electrodes of Yeh to the device of Sitao because it would improve the electrical conductivity between the first and second substrate. Thereby allowing for greater fidelity in the touch circuit, e.g. allow for a greater matrix 

The combination of Yeh and Sitao teach:
a surface, facing the first substrate, of the support structure, is flush with the surface, facing the first substrate, of the third contact portion; 

the first contact portion (Sitao portion of 140 above 160; Yeh portion where P1s and 150 are located) is flush with surfaces of a side (both are flush with a surface of a side of their portion), away from the first substrate (Sitao 102; Yeh 141), of the sealants (Sitao 180/190); 
an overlapping area between orthographic projections, on the first substrate, of the sealants and orthographic projection, on the first substrate, of the support structure is zero (the combination would result in Sitao 180/190 not overlapping Yeh 120 if one where to take a planar view, or orthographic projection); and 

The combination of Yeh and Sitao do teach:
wherein a cross-sectional area of the support structure in a direction parallel to the first substrate is gradually decreased along a direction from the first substrate to the second substrate.
However, this is considered a change in shape which is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration, or shape, of the claimed element was significant. MPEP 2144.04(IV)(B).
may “play a certain buffer role during manufacturing.” The fact that it may play a role does not add any significance as it is equally likely to may not play a role. Additionally, Applicant states in ¶ 0044 that the choice of shape may result in avoidance of the breakage of the metal lines. However, it is equally likely that they may not. Thus, nowhere in Applicant’s specification does it provide any significance to the shape. What is provided is a series of mays which are qualified such that they may or may not provide any benefit. Thus, the shape of the support structure cannot be said to add any significance.

Regarding the limitations,
a thickness of the sealants is 5µm, 
a thickness of the support structure is less than or equal to 5 µm; and 
a minimum distance between the support structure and the sealants is greater than 200 µm.
These dimensions can be seen in Examiner’s annotated Applicant figure 1 below.

    PNG
    media_image2.png
    203
    638
    media_image2.png
    Greyscale

Yeh does not teach what the thickness of the decorating layer/bezel/support structure is.
Evidentiary reference Park teaches:
That bezel patterns, e.g. the decorating layer or the support structure, are known to have a thickness of 3 µm to 6 µm . ¶ 0075. 
Thus, one of ordinary skill in the art reading Yeh would understand the decorating layer, support structure, of Yeh would have a similar range. See MPEP 2144.05.

Yeh and Sitao doe not teach:
 the a thickness of the sealants is 5µm, or
a minimum distance between the support structure and the sealants is greater than 200 µm
However, these two values are result effective variables. This is because the thickness of the sealant is a result effective variable based upon the distance between the surface of the first contact portion and the surface of the third contact portion. As can be seen in Examiner’s annotated figure below the thickness of the sealant portions is due to how much the surface of the first contact portion of the touch sensor deviates from the surface of the third contact portion. 
One reason one of ordinary skill in the art would want to adjust this dimension is if they have a support structure or not. As can be seen from the prior art and the claims one can choose to have 


    PNG
    media_image3.png
    224
    719
    media_image3.png
    Greyscale

	Another reason, one would adjust the thickness of the sealant layer is based upon the thickness of light emitting layer 110. If one builds a thicker light emitting layer one will need a thicker sealant layer. Or if one makes it the light emitting layer smaller the sealant layer will likewise be smaller. 
Therefore, the thickness of the sealant layer is a result effective variable. Further, Applicant has not shown the criticality of the claimed thickness, nor any unexpected results arising from it when compared to the prior art. Thus, this limitation would have been obvious to one of ordinary skill in the art based upon their knowledge and skill in the art.
Additionally, the minimum distance between the support structure and the sealants is a result effective variable. It is a result effective variable because this thickness also depends upon the difference in the surfaces of the first contact portion and the third contact portion (see above). The minimum distance between the support structure and the sealants also depends upon the effective thickness of each of the sealants to perform their task. For example if one makes the thickness to thin then the sealant will not adhere well, and as a result the sealant will not be able to perform the function of being a sealant. Further, Applicant has not shown the criticality of the 
Regarding claims 4-5,  
	These claims are considered a change of shape of the support structure under MPEP 2144.04(IV)(B). This is because the shape of the support structure is not critical to the device as evidenced by Examiner’s analysis in claim 1 above. 
Regarding claim 6, the prior art does not explicitly teach:
wherein a dimension of the support structure  is less than or equal to that of the sealants along a direction from the first substrate to the second substrate.
However, this is considered a change is size or proportion of the thickness of the sealants and/or the thickness of the support structure under MPEP 2144.04(IV)(A). This is because the only difference between the prior art and the claims is a recitation of relative dimensions of the sealant and support structure and the claimed device with the relative dimensions would not perform differently than the prior art device. Thus, the claimed device was not patentably distinct from the prior art device. In Gardnerv.TEC Syst., Inc., 725 F.2d 1338(Fed. Cir. 1984), cert. denied, 469 U.S. 830 (1984).
Regarding claim 17, Sitao teaches at least in figure 2A-C, and Examiner’s annotated figure 2C above:
further comprising a frame region of the second substrate (region of 100 not covered by the region of 200 which covers 130) in addition to a region covered by the first substrate (where the first region is the region of 200 that covers 130); 
.
Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sitao, in view of Yeh, in light of evidentiary reference Park, in light of evidentiary reference Chen et al. (US 2014/0368757 A1) (“Chen”).
Regarding claims 7, and 16, Yeh teaches:
That the support structure is also known in the art as a decoration layer. 
However, Yeh does not teach what the decoration layer is made out of.

Chen teaches at least in figure 1:
That a decoration layer (130) is known in the art to be made out the following materials: resin, polymer, and the polymer may be, for example, siloxane, polyimide, polyurethane, polycarbonate, polyethylene, polystyrene, polyvinylchloride, acrylic or epoxy. ¶ 0047.
Therefore, Chen recognizes that those of ordinary skill in the art reading Yeh would understand that when Yeh discusses the decoration layer that this would mean to those of oridinary skill in the art that the material of the decoration layer could be made out of polyimide. 
Based upon this Yeh, in light of Chen teaches:
wherein a material of the support structure (Yeh 120; Chen 130) comprises a polyimide (Chen ¶ 0047).

Response to Arguments
Applicant's arguments filed April 26, 2021 have been fully considered but they are not persuasive. 
Applicant asserts that the prior art does not teach the amendments to claim 1.
Examine respectfully disagrees for the reasons stated in the analysis of claim 1 above. 
With respect to the support structure, it appears that Applicant is taking the term “may” as a must, where Yeh teaches that one may preferably include alignment markers. The term “may” does not mean must, and the term “preferably” does not mean it is a requirement. As stated the term may equally means may not, and the term preferably means if possible. Thus, the term “may preferably” means may if possible, or may not if possible, or may not if not possible. Thus, while “may preferably” may mean if possible do this, it equally means the opposite. Thus, it provides no direction to one of ordinary skill in the art other than to give one of ordinary skill in the art an option, but not a demand.
Applicant contends the shape of the support structure is important, but provides no objective evidence to show that the shape is significant. Further, no objective evidence has been provided to compare the claimed shape with the prior art in order to establish criticality or unexpected results.
Lastly, concerning the rest of the arguments, Examiner has shown above that these limitations are not critical, have no unexpected results, and are obvious as they are result effective variables to one of ordinary skill in the art for the reasons stated in the analysis of the claims above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINCENT WALL whose telephone number is (571)272-9567.  The examiner can normally be reached on Monday to Thursday at 7:30am to 2:30pm PST. Interviews can be scheduled on Tuesday thru Thursday at 10am PST or 2pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett Feeney can be reached on (571)270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VINCENT WALL/            Primary Examiner, Art Unit 2822